Citation Nr: 1636385	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  06-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for hypertrophic obstructive cardiomyopathy (HOCM). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Senior Counsel


INTRODUCTION

The Veteran had active service from Apri 1979 to April 1983, April 1985 to September 1990, and from September 1990 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The March 2005 rating decision granted service connection for HOCM and assigned an initial noncompensable disability rating, effective April 22, 2004.

In a November 2005 rating decision, the Agency of Original Jurisdiction (AOJ) granted an initial 30 percent disability rating for HOCM, also effective April 22, 2004.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2016, the Board remanded this case to the AOJ for further development and it has now been returned to the Board.  


FINDING OF FACT

During the appeal period, at worst, a workload of 8.5 METs caused the Veteran to have HOCM symptoms; at worst, the he had a left ventricular ejection fraction of 55 percent, and; has never had congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for HOCM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.104, Diagnostic Codes 7007 and 7020 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters in June 2004 and March 2006.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.

Regarding the duty to assist, the Veteran's service treatment records and indicated private medical records have been obtained.  In April 2016, the Veteran submitted a release form for a private health care provider in Germany without providing an address.  In April 2016, the AOJ informed the Veteran that records located in other countries could not be obtained by VA.  The AOJ obtained private medical records from Madigan Army Medical Center.  

The Veteran was afforded VA examinations in February 2005 and April 2016 to evaluate the severity of his HOCM.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay reports, and because they describe his HOCM in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In March 2016, the Board remanded this case so that additional private medical records could be obtained and so the Veteran could be afforded a VA examination.  These actions were completed as discussed above; there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2004.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's HOCM was assigned an initial 30 percent disability rating under Diagnostic Codes 7007-7020, hypertensive heart disease and cardiomyopathy, respectively.  A hyphenated Diagnostic Code is used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2015).

Under both Diagnostic Code 7007, hypertensive heart disease, and 7020, cardiomyopathy, a 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  C.F.R. § 4.104 (2015).  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2015).  

In January 2004, the Veteran underwent a stress test at the Madigan Army Medical Center.  He exercised for 12 minutes and a workload of 13.7 METs was achieved.  He stopped the test due to fatigue.  The summary EKG noted left ventricular hypertrophy and the impression was a normal stress test.  

The Veteran underwent a VA examination in February 2005.  At the examination, the Veteran reported exertional related dyspnea, palpitations, and shortness of breath.  He stated that he did not have palpitations at rest.  He did not have a history of chest pain.  The examiner noted moderate asymmetric left ventricular hypertrophy with an ejection fraction of greater than 55 percent.  He also noted that in October 2003, the Veteran was found to have hypertrophic cardiomyopathy that had worsened on dyspnea and exertion.  

The Veteran received all of his private medical treatment for HOCM at the Madigan Army Medical Center.  In March 2005, it was noted that his symptoms had increased in severity.  He had no symptoms at rest but even mild to moderate exertion, such as climbing stairs, produced symptoms.  

In April 2005 he underwent a stress test.  He exercised for 7 minutes and achieved a workload of 8.5 METs.  He did not have chest pain.  He had isolated ventricular premature beats.  The overall impression was an "equivocal" stress test.  A subsequent April 2005 record showed that the Veteran had a progressive decline in exercise capacity; it was reduced by 50 percent.  The physician noted that the Veteran was "...certainly not able to perform in the manner that he was able to even one year ago."  

In August 2005, he complained of shortness of breath and burning pressure in his chest that occurred only with exertion and resolved with rest.  The symptoms lasted for ten minutes.  

In September 2005, the Veteran's left ventricular ejection fraction was 61 percent.  
In October 2005, he was noted to have diffuse left ventricular thickening with prominent thickening of the septum below the left ventricular outflow consistent with HOCM.  He denied chest pain, dizziness, and syncope.  An October 2005 chest x-ray noted diffuse left ventricular thickening with prominent thickening of the septum below the left ventricular outflow consistent with HOCM.  A November 2005 chest x-ray showed the same.  

A December 2005 EKG noted severe concentric left ventricular hypertrophy with an ejection fraction of greater than or equal to 55 percent.  

In July 2007 the Veteran was declared asymptomatic.  

In June 2009 the Veteran reported to the emergency room for chest pain.  He complained of intermittent sharp left sided chest pain that woke him up.  He had several episodes over the last hour that were a 6 out of 10 on the pain scale.  He denied shortness of breath or diaphoresis.  

A September 2009 EKG showed a left ventricular ejection fraction of 60 to 65 percent.  

In October 2010 the Veteran reported intermittent palpitations and denied chest pain, dyspnea, exertional symptoms, angina, or discomfort.  

In November 2010, the Veteran's left ventricular ejection fraction was greater than or equal to 65 percent.  

In November 2011 he was noted to have atypical chest pain.  He underwent a stress test.  He exercised for 23 minutes at a work level of 11.4 METs and stopped the test because the target heart rate was met.  He did not have chest pain, arrhythmias, or ventricular premature beats.  The impression was a normal stress test.  

He underwent a stress test in May 2015.  He exercised for 9 minutes and achieved a workload of 10.10 METs.  He stopped exercising due to fatigue.  He did not have chest pain or arrhythmias.  His functional capacity was normal and the impression was a normal stress test.  

In June 2015, the Veteran's left ventricular ejection fraction was between 55 and 65 percent and noted to be normal.  

The Veteran underwent a second VA examination in April 2016.  He reported shortness of breath on exertion and stated that he was unable to play basketball but could play racquetball.  He was unable to climb stairs.  The Veteran rarely had heart palpitations and did not have flare-ups of his HOCM.  He had not been hospitalized for HOCM within the last year and he took continuous medication.  The examiner noted that the Veteran's functional limitation was that he could not perform heavy labor.  He had not had a myocardial infarction, congestive heart failure, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The examiner noted that his most recent EKG showed regional wall motion abnormalities with diastolic dysfunction.  The examiner used the results of the May 2015 stress test and noted that the test stopped due to symptoms related to his HOCM.  The examiner concluded that the Veteran's heart condition was best classified as HOCM and that the Veteran had reported no improvement in exertional related symptoms.  

The medical evidence of record does not show that the 60 percent criteria are met under either Diagnostic Code 7007 or 7020.  The 60 percent criteria are the same under both Diagnostic Codes.  During the appeal period, at worst, a workload of 8.5 METs caused symptoms.  To meet the 60 percent criteria, a workload of greater than 3 METs but not greater than 5 METs must produce symptoms.  38 C.F.R. § 4.104 (2015).  Additionally, at worst, the Veteran's left ventricular ejection fraction was 55 percent.  To meet the 60 percent criteria, it must be between 30 and 50 percent.  Id.  The Veteran has never had congestive heart failure.  Therefore, the medical evidence of record does not support a 60 percent rating. 

The Veteran submitted lay statements in support of his claim.  In February 2005, the Veteran stated that his cardiologist told him "...any exercise beyond walking could kill me."  He stated that walking and climbing stairs were difficult due to shortness of breath.  In July 2006, he stated that he had attacks of dyspnea, became lightheaded, and had chest pain.  In August 2011, he stated that he had a septal ablation in Germany and that initially his symptoms improved.  However, he then became unable to climb stairs.  He stated that he needed to be medically cleared each year to do his job.  

The Board finds the Veteran's reports of his subjective symptoms to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.  It is clear that his symptoms have increased in severity over the course of this appeal.  However, his lay assertions do not show that the 60 percent criteria are met.  The criteria that are based upon METs and left ventricular ejection fraction require specific medical testing.  Additionally, the Veteran in this case is not competent to diagnose congestive heart failure.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such an internal physical process is not readily observable and is not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  

For these reasons, the Board finds that the overall disability picture for the Veteran's HOCM is not more closely approximated by an initial 60 percent disability rating under Diagnostic Codes 7007 or 7020.  38 C.F.R. § 4.7 (2015).  The Board has considered other potentially applicable Diagnostic Codes.  The Veteran has not been diagnosed with any other cardiac disabilities that are contemplated by the Diagnostic Codes pertinent to heart conditions.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

III. Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's HOCM are contemplated by the schedular criteria set forth in Diagnostic Codes 7007 and 7020.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected HOCM, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Remand for referral of this case for extraschedular consideration is not in order. 

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his HOCM renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In fact, the record shows that he has been employed full time throughout the appeal period and there is no contention or evidence that this employment is marginal. 


ORDER

An initial disability rating in excess of 30 percent for hypertrophic obstructive cardiomyopathy is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


